Case 1:99-mc-09999 Document 576-8 Filed 04/10/19 Page 1 of 2 PageID #: 58699



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



                                                )
SOVEREIGN PEAK VENTURES, LLC                    )      Civil Action No.
                                                )
                        Plaintiff,              )       JURY TRIAL DEMANDED
                                                )
       v.                                       )      SOVEREIGN PEAK VENTURES,
                                                )      LLC’S RULE 7.1 CORPORATE
ANKER INNOVATIONS TECHNOLOGY                    )      DISCLOSURE STATEMENT
CO., LTD., ANKER TECHNOLOGY                     )
CORPORATION, ANKER NORTH                        )
AMERICA, LLC, AND ANKER USA, INC,               )
                                                )
                        Defendants.



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Sovereign Peak

Ventures, LLC states that it is a wholly owned subsidiary of Monument Patent Holdings, LLC,

a non-public entity. No publicly held corporation owns 10% or more of its stock.



Dated: April 10, 2019                           Respectfully submitted,

                                                /s/ Stamatios Stamoulis
                                                Stamatios Stamoulis
                                                stamoulis@swdelaw.com
                                                Rich Weinblatt
                                                weinblatt@swdelaw.com
                                                STAMOULIS & WEINBLATT, LLC
                                                800 N. West Street, Third Floor
                                                Wilmington, DE 19801
                                                 (302) 999-1540
OF COUNSEL

M. Elizabeth Day (pro hac vice
forthcoming)
eday@feinday.com
Marc Belloli (pro hac vice forthcoming)
Case 1:99-mc-09999 Document 576-8 Filed 04/10/19 Page 2 of 2 PageID #: 58700



mbelloli@feinday.com
FEINBERG DAY ALBERTI LIM &
BELLOLI LLP
1600 El Camino Real, Suite 280
Menlo Park, CA. 94025
650 618-4360
